Title: From Benjamin Franklin to Thomas Cushing, 13 January 1772
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Jany. 13. 1772
I am now return’d again to London from a Journey of some Months in Ireland and Scotland. Though my Constitution, and too great Confinement to Business during the Winter, seem to require the Air and Exercise of a long Journey once a Year, which I have now practiced for more than 20 Years past, yet I should not have been out so long this time, but that I was well assured the Parliament would not meet till towards the End of January, before which Meeting few of the principal People would be in Town, and no Business of Importance likely to be agitated relating to America.
I have now before me your esteemed Favours of July 9, Sept.25. and Oct. 2. In the first you mention that the General Assembly was still held out of its ancient and only convenient Seat the Townhouse of Boston; and by the latest Papers from thence I see that it was prorogu’d, again to meet in Cambridge, which I [a] little wonder at when I recollect a Question ask’d me by Lord Hillsborough in Ireland, viz. Whether I had heard from New-England lately, since the General Court was return’d to Boston? From this I concluded Orders had been transmitted by his Lordship for that Removal: Perhaps such may have been sent, to be used discretionally. I think I have before mentioned to you one of the Articles of Impeachment brought against an evil Administration here in former Times, that the Parliament had been caused to sit in Villibus et remotis partibus Regni, where few People, propter defectum hospitii et victualium could attend, thereby to force illos paucos qui remanebunt de Communitate Regni, concedere Regi quamvis pessima. Lord Clarendon too was impeach’d for endeavouring to introduce arbitrary Government into the Colonies. Lord H. seems by the late Instructions, to have been treading in the Paths that lead to the same unhappy Situation, if the Parliament here should ever again feel for America. As there is something curious in our Interview in Ireland, I must give you an Account of it. I met with him accidentally at the Lord Lieutenant’s, who happened to invite us to dine, with a large Company, on the same Day. He was surprizingly civil, and urg’d my Fellow-traveller and me to call at his House in our intended Journey Northwards, where we might be sure of better Accommodations than the Inns could afford us. He press’d us so politely that it was not easy to refuse without apparent Rudeness, as we must pass through his Town of Hillsborough and by his Door; and as it might afford an Opportunity of saying something on American Affairs, I concluded to comply with his Invitation. His Lordship went home some time before we left Dublin; we call’d upon him, and were detain’d at his House four Days, during which time he entertain’d us with great Civility, and a particular Attention to me that appear’d the more extraordinary as I knew that but just before I left London he had express’d himself concerning me in very angry Terms, calling me a Republican, a factious mischievous Fellow, and the like. In our Conversations he first show’d himself a good Irishman, blaming England for its Narrowness towards that Country, in restraining its Commerce, discouraging its Woollen Manufactury, &c. and when I apply’d his Observations to America, he said he had always been of Opinion that the People in every Part of the King’s Dominions had a natural Right to make the best Use they could of the Productions of their Country: and that America ought not to be restrain’d in manufacturing any thing she could manufacture to Advantage; that he suppos’d she at present found generally more Profit in Agriculture; but whenever she found that less profitable, or a particular Manufacture more so, he had no objection to her persuing it; and he censur’d Lord Chatham for asserting in his Speech that the Parliament had a Right or ought to restrain Manufactures in the Colonies; adding, that as he knew the English were apt to be jealous on that head, he avoided every thing that might inflame that Jealousy; and therefore tho’ the Commons had requested the Crown to order the Governors to send over, annually, Accounts of such Manufactures as were undertaken in the Colonies, yet as they had not ordered such Accounts to be annually laid before them, he should never produce them ’till they were call’d for. Then he gave me to understand that the Bounty on Silk raised in America was a Child of his, which he hoped would prove of great Advantage to that Country; and that he wish’d to know in what Manner a Bounty on Raising Wine there might be contrived so as to operate effectually for that purpose, desiring me to turn it in my Thoughts as he should be glad of my Opinion and Advice. Then he inform’d me that Newfoundland was grown too populous to be left any longer without a regular Government, but there were great Difficulties in the forming such a kind of Government as would be suitable to the particular Circumstances of that Country, which he wish’d me likewise to consider, and that I would favour him with my Sentiments. He seem’d attentive to every thing that might make my Stay in his House agreable to me, and put his eldest Son, Lord Kilwarling, into his Phaeton with me, to drive me a Round of Forty Miles, that I might see the Country, the Seats, Manufactures, &c. covering me with his own Cloak lest I should take Cold: and, in short, seem’d in every thing extreamly solicitous to impress me, and the Colonies through me, with a good Opinion of him: All which I could not but wonder at, knowing that he likes neither them nor me; and I thought it inexplicable but on the Supposition that he apprehended an approaching Storm, and was desirous of lessening beforehand the Number of Enemies he had so imprudently created. But if he takes no Step towards withdrawing the Troops, repealing the Duties, restoring the Castle, or recalling the offensive Instructions, I shall think all the plausible Behaviour I have describ’d, and the Discourse related, concerning Manufactures, &c. as meant only, by patting and stroaking the Horse to make him more patient while the Reins are drawn tighter and the Spurs set deeper into his Sides. Before I leave Ireland I must mention that being desirous of seeing the principal Patriots there, I staid till the Opening of their Parliament. I found them dispos’d to be Friends of America, in which Disposition I endeavoured to confirm them, with the Expectation that our growing Weight might in time be thrown into their Scale, and, by joining our Interest with theirs, might be obtained for them as well as for us, a more equitable Treatment from this Nation. There are many brave Spirits among them, the Gentry are a very sensible, polite and friendly People. Their Parliament makes a most respectable Figure, with a Number of very good Speakers in both Parties, and able Men of Business. And I ought not to omit acquainting you, that it being a standing Rule to admit Members of the English Parliament to sit (tho’ they do not vote) in the House among the Members, while others are only admitted into the Gallery, my Fellow-Traveller being an English Member was accordingly admitted as such, but I supposed I must have gone to the Gallery, when the Speaker having been spoken to by some of the Members, stood up and acquainted the House, that there was in Town an American Gentleman of Character, a Member or Delegate of some of the Parliaments of that Country, who was desirous of being present at the Debates of this House; that there was a standing Rule of the House for admitting Members of the English Parliament; that he did suppose the House would consider the American Assemblies as English Parliaments; but this being the first Instance he had chosen not to give any Order in it without receiving their Directions. On the Question, the whole House gave a loud unanimous Aye, when two Members came to me without the Bar, where I was standing, led me in and placed me very honourably. This I am the more particular in to you, as I esteem’d it a Mark of Respect for our Country, and a Piece of Politeness in which I hope our Parliaments will not fall behind theirs, whenever an Occasion shall offer. Ireland is itself a fine Country, and Dublin a magnificent City; but the Appearances of general extreme Poverty among the lower People, are amazing: They live in wretched Hovels of Mud and Straw, are clothed in Rags, and subsist chiefly on Potatoes. Our New England Farmers of the poorest Sort, in regard to the Enjoyment of all the Comforts of Life, are Princes when compar’d to them. Such is the Effect of the Discouragements of Industry, the Non-Residence not only of Pensioners but of many original Landlords who lease their Lands in Gross to Undertakers that rack the Tenants, and fleece them Skin and all, to make Estates to themselves, while the first Rents, as well as most of the Pensions are spent out of the Country. An English Gentleman there said to me, that by what he had heard of the good Grazing in North-America, and by what he saw of the Plenty of Flaxseed imported in Ireland from thence, he could not understand why we did not rival Ireland in the Beef and Butter Trade to the West Indies, and share with it in its Linen Trade. But he was satisfy’d when I told him, that I suppos’d the Reason might be, Our People eat Beef and Butter every Day, and wear Shirts themselves. In short the chief Exports of Ireland seem to be pinch’d off the Backs and out of the Bellies of the miserable Inhabitants. But Schemes are now under Consideration among the humane Gentry, to provide some Means of mending if possible their present wretched Condition.
I am much obliged by the very particular Account you have favoured me with of the general Sentiments of People in our Province on the present State of Affairs between the two Countries. They are for the most part the same with my own. I think the Revenue Acts should be repealed, as not constitutionally founded; that the Commission of the Customs should be dissolved; that the Troops (Foreigners to us, as much as Hanoverians would be in England, since they are not introduc’d with the Consent of our Legislature) ought to be withdrawn, and the Castle restor’d to its rightful Owners, the Government of the Province that built it; and that the General Court should be return’d to its ancient Seat, and the Governor’s Salary put upon its ancient footing. But it is also my Opinion, that while the present American Minister continues, there is very little Likelyhood that any Change will be made in any of those particulars, that of returning the Court perhaps excepted: And yet I am also of Opinion that no farther Duties are intended, and that altho’ the American Minister might wish to increase that Fund for Corruption, the other Ministers are not dispos’d to humour him in it, and would not consent to it. I may be deceiv’d in this Opinion, but I have Grounds for it. However, I think we should be as much on our Guard, and use the same defensive Measures and Endeavours as if we saw new Duties intended in the ensuing Session. And nothing can more effectually discourage new Duties, than the Diminution of the Revenue produc’d by Duties, from this most justifiable Measure, a resolute steady Refusal to consume the dutyable Commodities.
In complyance with your respected Recommendation, I introduc’d Mr. Story to a Secretary of the Treasury, who forwarded his Memorial; and he tells me he has obtain’d his Request relating to the Affair of Mr. Wheelwright’s Debt. He now seems to wish for some Appointment in consideration of his Sufferings from the Mob. But I doubt whether it may be worth his while to attend here the Solicitation and Expectation of such Reward, those Attendances being often drawn out into an inconceivable Length, and the Expence of course enormous. With the greatest Esteem, I have the Honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble. Thos. Cushing, Esqr
 
Private
Endorsed: Benja Franklin London Jany 13 1772
